 



Exhibit 10.2
(MERRILL LYNCH LOGO) [y57271y5727100.gif]
          THIS AGREEMENT, dated                     , 2008 (the “Effective
Date”) (the “Covenant Agreement”), by and between Merrill Lynch & Co., Inc., a
Delaware corporation (the “Company” or “Merrill Lynch”), and Thomas K. Montag
(the “Executive”).
          WHEREAS, the Company has entered into an agreement with the Executive,
dated May 1, 2008 (the “Agreement”), detailing the terms and conditions of his
employment with the Company, pursuant to which the Company has agreed to pay
certain amounts and grant certain equity awards, and the Executive has agreed to
enter into this Covenant Agreement with the Company;
          NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth in this Covenant Agreement, the parties agree as follows:

1.   Covenants. The Executive agrees to the following covenants and agrees that
the remedies for failure to comply with these covenants shall be as set forth
herein under the heading “Remedies”.

  A.   Notice Period. The Executive agrees that for the remainder of his or her
employment, the Executive shall provide the Company and its affiliates (the
“Group Companies”) with at least six months advance written notice (the “Notice
Period”) prior to the termination of the Executive’s employment. The Executive
further agrees that during the Notice Period, he or she shall remain employed by
the Company (and receive base salary and certain benefits, but will not receive
any payments or distributions or accrue any rights to a bonus or any payments or
distributions under the Variable Incentive Compensation Program, pro-rata or
otherwise) and shall not commence employment with any other employer. The
Executive further agrees that during the Notice Period, he or she shall not
directly or indirectly induce or solicit any client of the Company to terminate
or modify its relationship with Merrill Lynch.     B.   Employment by a
Competitor. The Executive acknowledges that the Group Companies are engaged in a
global business and that the Executive has been involved in providing services
to the Group Companies throughout the world. The Executive agrees that, during
the period beginning on the date of the termination of his or her employment and
ending on the date of vesting of his or her Restricted Shares or Restricted
Units and the expiration date of his or her

 



--------------------------------------------------------------------------------



 



      Stock Options or Stock Appreciation Rights (as those terms are defined in
the Company’s Long-Term Incentive Compensation Plans) granted by the Company, he
or she will not, without the Company’s prior written consent, engage in any
employment, accept or maintain any directorship or other position, own an
interest in, or, as principal, agent, employee, consultant or otherwise, provide
any services to anyone, whether or not for compensation, in any business that is
engaged in competition with the business of the Group Companies or its
affiliates (a “Competitive Business”). Notwithstanding the foregoing, the
Executive may have an interest consisting of publicly traded securities
constituting less than 1 percent of any class of publicly traded securities in
any public company that is a competing business.     C.   Non-Solicitation. The
Executive agrees that the retention of the goodwill and franchise value of the
Group Companies would be seriously eroded if employees were to leave the Group
Companies. Accordingly the Executive agrees that he or she will not directly or
indirectly solicit for employment any person who is or was an employee of the
Group Companies at any time during the six-month period immediately preceding
the date of such solicitation.     D.   No Hire. The Executive agrees that
during a period of six months following his or her termination, he or she will
not hire or otherwise engage, directly or indirectly (including, without
limitation, through an entity with which the Executive is associated), as an
employee or independent contractor of the Executive or of any entity with which
the Executive is associated, any person who is or was an employee of the Group
Companies and who, as of the date of the Executive’s termination of employment,
had the title First Vice President or Managing Director or higher and reported
directly to the Executive, the Chief Executive Officer or the President of the
Company (“Executive, CEO or President Direct Reports”) or any person with the
title First Vice President or Managing Director or higher who, at the time of
the Executive’s departure, reported directly to the Executive, CEO or President
Direct Reports, provided, however, that the hiring of any person whose
employment was involuntarily terminated by the Group Companies shall not be a
violation of this covenant.     E.   Non-Disparagement. The Executive will not
disparage, portray in a negative light, or make any statement which would be
harmful to, or lead to unfavorable publicity for, any of the Group Companies, or
any of its or their current or former directors, officers or employees,
including without limitation, in any and all interviews, oral statements,
written materials, electronically displayed materials and materials or
information displayed on internet- or intranet-related sites; provided however,
that this Covenant Agreement will not apply to the extent the Executive is
making truthful statements when required by law or by order of a court or other
legal body having jurisdiction or when responding to any inquiry from any
governmental agency or regulatory or self-regulatory organization.

 



--------------------------------------------------------------------------------



 



  F.   Confidentiality. The Executive acknowledges that he or she has acquired
experience, confidential information, trade secrets, know-how and particular
skills in the affairs, practices, client requirements and trade connections of
the Group Companies. Because of the commercial importance to the Group Companies
of this knowledge, information and the other matters referred to above, the
Group Companies have an important interest in ensuring that after the
termination of the Executive’s employment this knowledge is not used for the
personal benefit of the Executive or to the detriment of the Group Companies.
Therefore, the Executive agrees that following any termination of employment: he
or she will not without prior written consent or as otherwise required by law,
disclose or publish (directly or indirectly) any Confidential Information to any
person or copy, transmit or remove or attempt to use, copy, transmit or remove
any Confidential Information for any purpose. “Confidential Information” means
any information concerning any of the Group Companies’ business or affairs which
is not generally known to the public and includes, but is not limited to, any
file, document, book, account, list, process, patent, specification, drawing,
design, computer program or file, computer disk, method of operation,
recommendation, report, plan, survey, data, manual, strategy, financial data,
client information or data, or contract which comes to the Executive’s knowledge
in the course of his or her employment or which is generated by him or her in
the course of performing his or her obligations whether alone or with others.  
      The Executive agrees not to disclose the terms of this Covenant Agreement
or the circumstances of his or her termination to any other party, except that
the Executive may make such disclosure: on a confidential basis to his or her
tax, financial and legal advisors, his or her immediate family members, any
prospective employer or business partner, provided that, in each case, such
third party agrees to keep the circumstances of the Executive’s termination and
the terms of this Covenant Agreement confidential.     G.   Cooperation.
Executive agrees to (i) provide truthful and reasonable cooperation, including
but not limited to his or her appearance at interviews and depositions, in all
legal matters, including but not limited to regulatory and litigation
proceedings relating to his or her employment or area of responsibility at the
Group Companies, whether or not such matters have already been commenced and
through the conclusion of such matters or proceedings, and (ii) to provide the
Group Companies’ counsel all documents in Executive’s possession or control
relating to such regulatory or litigation matters. The Company will reimburse
Employee for all reasonable travel expenses in connection with such cooperation.

The Executive agrees that the covenants contained in paragraphs A-G of this
Section 1 are reasonable and necessary to protect the legitimate business
interests and goodwill of the Group Companies and that agreeing to comply with
such restrictions was an inducement for the Company to agree to enter into the
Agreement with the Executive. To the extent that any of the covenants contained
in paragraphs A-G of this Section 1 or any other provision of this agreement
shall be deemed illegal or unenforceable by a court or

 



--------------------------------------------------------------------------------



 



other tribunal of competent jurisdiction with respect to (i) any geographic
area, (ii) any part of the time period, (iii) any activity or capacity covered
by such covenant, or (iv) any other term or provision of such covenant, the
covenant shall be construed to the maximum breadth determined to be legal and
enforceable and the illegality or unenforceability of any one covenant shall not
effect the legality and enforceability of the other covenants.

2.   Equity Grants: The Executive agrees that Restricted Units, Restricted
Shares, Stock Options and Stock Appreciation Rights granted to him will be
subject to forfeiture in the event that the Executive breaches any of the
covenants contained in this Covenant Agreement.   3.   Remedies.

  A.   Forfeiture of Equity Awards. The Executive agrees that in the event of a
breach of any of the covenants contained herein, that his or her outstanding
equity awards shall be forfeited.     B.   Injunctive Relief. Without limiting
any remedies available, the Executive acknowledges and agrees that a breach of
the covenants contained in subparagraphs A, C, D, E, F and G of paragraph 1
hereof will result in material and irreparable injury to the Group Companies for
which there is no adequate remedy at law and that it will not be possible to
measure damages for such injuries precisely. Therefore the Executive agrees
that, in the event of such a breach or threat thereof, the Group Companies shall
be entitled to seek and obtain a temporary restraining order and a preliminary
and permanent injunction, without bond or other security, restraining him or her
from engaging in activities prohibited by subparagraphs A, C, D, E, F and G of
paragraph 1 or such other relief as may be required specifically to enforce any
of the covenants in subparagraphs A, C, D, E, F and G of paragraph 1, provided
however, that the Group Companies shall be entitled to seek injunctive relief
for violations of subparagraph C of paragraph 1 only during the period beginning
on the date of the Executive’s termination from the Group Companies and ending
on the first anniversary of that date.     C.   Damages. In addition to the
remedies called for by subparagraphs A and B of this paragraph 3, the Group
Companies retains the right to seek damages and other relief for any breach by
the Executive of any covenant contained in this Covenant Agreement, provided
however, that the Group Companies shall be entitled to seek damages for
violations of subparagraph C of paragraph 1 only during the period beginning on
the date of the Executive’s termination from the Group Companies and ending on
the first anniversary of that date.

 



--------------------------------------------------------------------------------



 



4.   Legal Matters

  A.   Governing Law. This Covenant Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflicts of laws principles thereof.     B.   Litigation. The Executive and
the Group Companies agree (a) to arbitrate any and all disputes arising out of
or related to this Covenant Agreement before either JAMS (under their
Comprehensive Arbitration Rules and Procedures), FINRA and (b) that judgment on
any arbitration award may be entered in any court of competent jurisdiction. Any
arbitration shall be held in the State and County of New York. The Executive and
the Group Companies further agree that the Group Companies can seek temporary
and preliminary injunctive relief in court and submit to the exclusive
jurisdiction of any federal or state courts sitting in the State of New York,
County of New York for that purpose and for any purposes for which the aid of
the court is required with respect to any arbitration commenced with respect to
this Covenant Agreement. The Executive and the Group Companies also agrees not
to bring any action or proceeding arising out of or relating to this Covenant
Agreement in any court or forum other than those specified in this paragraph
4.B. The Executive and the Group Companies waives any defense of inconvenient
forum to the maintenance of any action or proceeding so brought and waives any
bond, surety, or other security that might be required of the other party with
respect thereto.

5.   Miscellaneous.

  A.   Headings. The section headings contained in this Covenant Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Covenant Agreement     B.   Employment at Will. Nothing
in this agreement alters the at will nature of the Executive’s employment with
the Company or any of the Group Companies. The Company and any of the Group
Companies remain free to terminate the Executive’s employment at any time for
any reason without notice (and the notice period in paragraph 1.A of this
Covenant Agreement does not apply to such terminations).     C.   Voluntary
Nature of Covenant Agreement. The Executive represents that he or she is
entering into this Covenant Agreement voluntarily and has had adequate
opportunity to consider whether or not to sign it and to seek such counsel as he
or she deems appropriate.     D.   Amendment; Waiver. This Covenant Agreement
may not be changed orally; it may only be changed by a writing executed by both
parties. Merrill Lynch’s failure to enforce any provisions of this Covenant
Agreement will not constitute waiver of its rights under this Covenant Agreement
and shall not operate or be

 



--------------------------------------------------------------------------------



 



      construed as a continuing waiver or as a consent to or waiver of any
subsequent breach hereof.     E.   No Reliance: Executive is not relying on any
representations, understandings, undertakings, statements, or agreements not
expressly set forth in this Covenant Agreement and disclaims any reliance on any
such representations, understandings, undertakings, statements, or agreements.  
  F.   Construction. In the event an ambiguity or question of intent or
interpretation arises, this Covenant Agreement shall be construed as if drafted
jointly by the Executive and the Company, and no presumption or burden of proof
shall arise favoring or disfavoring either of them by virtue of the authorship
of any of the provisions of this Covenant Agreement.     G.   Counterparts. This
Covenant Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.

 